DETAILED ACTION
Claims 1-21 are pending. 
Priority: 8/31/2017(provisional), 6/27/2017(Provisional)
Assignee: Tidalscale

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11023135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.


Allowable Subject Matter
Claims 8-10 and 18-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter. Claims 8 and 20 each contain the following limitations that distinguish from the prior art:
“… wherein the requested portion of memory is needed by a virtual processor on the first computing node, wherein the requested portion of memory is on a second computing node, wherein based at least in part on a determination that the requested portion of memory is designated as a frequently updated portion of memory, the stalling event is handled at least in part by migrating the virtual processor to the second computing node to update the requested portion of memory, and wherein the virtual processor is migrated back to the first computing node in response to completion of the update to the requested portion of memory…”, and
“…wherein the requested portion of memory is needed by a virtual processor on the first computing node, wherein the requested portion of memory is on a second computing node, wherein based at least in part on a determination that the requested portion of memory is a frequently updated portion of memory, the stalling event is handled at least in part by migrating the requested portion of memory to the first computing node to be updated, and wherein the requested portion of memory is migrated back to the second computing node in response to completion of an update to the requested portion of memory…”.
The limitations however distinguish from the prior art. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites the limitation "the data structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 11-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassi(20140059543), and further in view of Venkatasubramanian et al.(20150052287, “Venkata”).

As per claim 1, Nassi discloses:
A computer system, comprising: 
a plurality of physically interconnected computing nodes, wherein a guest operating system is run on a virtual environment that is defined by a set of hyper-kernels running on the plurality of physically interconnected computing nodes(Nassi, [0028 -- As shown in FIG. 4B, operating system 456 is running collectively across a series of nodes (458-462), each of which has a HyperKernel running on server hardware. Specifically, the operating system is running on a virtual environment that is defined by the collection of HyperKernels.]); 
wherein an indication is received, by a hyper-kernel on a first computing node, of a stalling event caused by a requested portion of memory being inaccessible(Nassi, [0110 -- The process begins at 802 when an indication is received that a core (or hyperthread included in a core, depending on whether the processor chip supports hyperthreads) is blocked. As one example, suppose a hyperthread receives a request, directly or indirectly, for a resource that the hyperthread is not able to access (e.g., RAM that is located on a different node than the node which holds the hyperthread).]);
Nassi does not explicitly disclose the following, however Venkata discloses:
 wherein it is determined, at least in part by the hyper-kernel performing a query of a data structure comprising identifiers of portions of memory designated as being frequently updated, whether the requested portion of memory is designated as a frequently updated portion of memory(Venkata, [0058 -- This data can be used for vCPU co-placement--in other words, scheduling two vCPUs on the same socket (e.g., the same node), for example, so that they share a last-level cache. Upon scheduling a vCPU, say, vcpu0, a CPU scheduler 580 in the hypervisor (see FIG. 3) can consider a sharing weight (6170), which will order other vCPUs by the amount of memory they share with vcpu0, and the frequency of the accesses.], [0068 -- Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently. In that case, it will be beneficial to the client's performance to migrate to the relatively more active node.]);
 and wherein the stalling event is handled based at least in part on the determination of whether the requested portion of memory is designated as a frequently updated portion of memory(Venkata, [0047 --  The method uses statistical sampling of memory and tracking the occurrences of page faults to sampled pages; The method also provides the kernel with a way to estimate relative frequency of access by a vCPU to a NUMA node, which can be a useful metric when two nodes contain the same number of active pages, but one node's memory is "hotter." The examples below relate to an embodiment in which the system determines whether to migrate a vCPU to a different node, and in such case which vCPU.], [0054 -- This can be done by counting sampled pages per vCPU (6140) and how many of those have been accessed since the most recent invalidation (6150) but invalidating pages' mappings not once, but rather more and even many times (6160) over the sampling period.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Venkata into the system of Nassif for the benefit of the method allows an intermediate software layer to maintain separate page table from virtual page numbers (VPNs) to machine page numbers (MPNs) to eliminate mapping operation while maintaining extra degree of addressing indirection, so that hardware memory management unit (MMU) can translate VPNs directly to MPNs. 

As per claim 2, the rejection of claim 1 is incorporated, in addition Nassi discloses:
wherein the query is performed using an address of the requested portion of memory(Nassi, [0110 --  In addition to reporting its blocked state, the hyperthread provides information such as the memory address it was instructed to access and what type of access was attempted (e.g., read, write, or modify).]).

As per claim 3, the rejection of claim 1 is incorporated, in addition Nassi does not explicitly disclose the following, however Venkata discloses:
wherein the address comprises a guest physical address(Venkata, [0034 -- The request is ultimately mapped to an address that is issued to the actual hardware memory. This mapping, or translation, is typically specified by the operating system (OS). The OS thus converts the "virtual" page number (VPN) of the request into a "physical" page number (PPN) that can be applied directly to the hardware]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Venkata into the system of Nassif for the benefit of the method allows an intermediate software layer to maintain separate page table from virtual page numbers (VPNs) to machine page numbers (MPNs) to eliminate mapping operation while maintaining extra degree of addressing indirection, so that hardware memory management unit (MMU) can translate VPNs directly to MPNs. 

As per claim 4, the rejection of claim 1 is incorporated, in addition Nassi does not explicitly disclose the following, however Venkata discloses:
wherein an identifier of a portion of memory is included in the data structure based at least in part on a frequency with which the portion of memory is accessed(Venkata, [0068 -- Sampled access counts as described above may also be used as a proxy for page access frequency. When considering migration of a NUMA client to a new home node, active memory is taken into account. Access frequency is valuable, as there might be two nodes with equal numbers of active pages, but one may be accessed much more frequently.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Venkata into the system of Nassif for the benefit of the method allows an intermediate software layer to maintain separate page table from virtual page numbers (VPNs) to machine page numbers (MPNs) to eliminate mapping operation while maintaining extra degree of addressing indirection, so that hardware memory management unit (MMU) can translate VPNs directly to MPNs. 

As per claim 7, the rejection of claim 1 is incorporated, in addition Nassi discloses:
wherein the stalling event comprises a write stall involving a virtual processor attempting to write into the requested portion of memory(Nassi, [0036 --  A virtual processor (e.g., virtual processor 706 of FIG. 7), as seen by the operating system, is implemented on a hyperthread in the physical configuration, but can be location independent.], [0110 -- The process begins at 802 when an indication is received that a core (or hyperthread included in a core, depending on whether the processor chip supports hyperthreads) is blocked. ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Venkata into the system of Nassif for the benefit of the method allows an intermediate software layer to maintain separate page table from virtual page numbers (VPNs) to machine page numbers (MPNs) to eliminate mapping operation while maintaining extra degree of addressing indirection, so that hardware memory management unit (MMU) can translate VPNs directly to MPNs. 

Claims 11-14 are respectively similar to claim 1-4.
Claims 7 and 17 are similar to claim 7.

Claims 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassi(20140059543), and further in view of Venkatasubramanian et al.(20150052287, “Venkata”) and further in view of Greenfield et al.(20140201477).

As per claim 5, the rejection of claim 4 is incorporated, in addition Nassi does not explicitly disclose the following, however Greenfield discloses:
wherein the frequency with which the portion of memory is accessed is determined based at least in part on a number of write stalls that have occurred with respect to the portion of memory(Greenfield, [0015 --  In some examples, the rank (e.g., priority) is based on a number of data array access instances to memory, while in other examples the rank is based on a number of processor cycles that result from data array access instances to memory. Generally speaking, while a first data array may include a relatively greater number of access attempts to one or more memories (e.g., the primary memory 120) when compared to a second data array, each memory access instance by the first data array may be associated with a relatively small amount of data transfer]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Venkata into the system of Nassif for the benefit of the method allows an intermediate software layer to maintain separate page table from virtual page numbers (VPNs) to machine page numbers (MPNs) to eliminate mapping operation while maintaining extra degree of addressing indirection, so that hardware memory management unit (MMU) can translate VPNs directly to MPNs. 

As per claim 6, the rejection of claim 4 is incorporated, in addition Nassi does not explicitly disclose the following, however Greenfield discloses:
wherein the identifier of the portion of memory is included in the data structure based at least in part on a determination that the frequency with which the portion of memory is accessed exceeds a threshold(Greenfield, [0033 --  In the event that the data element performance calculator 108 determines that the data array of interest attempts to access memory for a portion of time (e.g., a threshold portion) during workload 118 execution (block 608), then the example memory manager determines whether such access attempts exceed a threshold demand (block 616). ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Greenfield into the system of Nassif for the benefit of ensuring that the secondary memory allows read/write operations to occur with lower latency and higher bandwidth than that of the primary memory, thus improving performance of the workload when executing on the platform. The method enables facilitating memory management by identifying the candidate data element, which includes data arrays that utilize memory resources responsible for platform delay and allocating the candidate data element to use higher-performing memory type by rewriting a source code, thus improving operation of the platform by reducing wasted processor cycles caused by the data element waiting on access to a slow memory.


Claims 15-16 are respectively similar to claim 5-6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132